Citation Nr: 0529989	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-06 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a right 
sacroiliac injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1941, from October 1942 to July 1943, and from August 
1950 to July 1952.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2001 rating decision of the Providence, Rhode 
Island, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board advanced the case on the docket.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).

This case was previously before the Board and was remanded to 
the RO in  November 2004.  


FINDINGS OF FACT

1.  An unappealed rating decision in October 1943 denied the 
veteran's claim of entitlement to service connection for 
residuals of a right sacroiliac injury.  

2.  Evidence submitted since the October 1943 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for residuals of a right 
sacroiliac injury.


CONCLUSION OF LAW

The October 1943 rating decision is final.  Evidence received 
since the October 1943 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for residuals of a right sacroiliac injury is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act (VCAA)

The Board has given consideration to the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).



Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Considering the VCAA and implementing regulations in light of 
the record on appeal, and for reasons expressed immediately 
below, the Board finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the April 2002 Statement of the Case (SOC) and 
the July 2003 and July 2005 Supplemental Statements of the 
Case (SSOCs) of the pertinent laws and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
February 2005, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The February 2005 letter enumerated what the evidence 
must show to establish entitlement to the benefit sought.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In the 
February 2005 VCAA letter, the RO notified the veteran that 
VA was responsible for getting "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  See the February 15, 2005 letter, page 4.  
The RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by any Federal 
Agency.  This may include medical records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  In 
this regard, the February 2005 letter advised the veteran to 
give the RO enough information about relevant records so the 
RO could request them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  In this case, the April 2004 letter 
informed the veteran:  "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the February 15, 2005 letter, page 2.  



The Board therefore finds that the February 2005 letter, the 
April 2002 SOC, and the July 2003 and July 2005 SSOCs 
properly notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claim, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of his claim by 
rating decision in December 2001.  See Pelegrini v. Principi, 
17 Vet. App 412 (2004) (Pelegrini I).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
withdrawing its decision in Pelegrini I, the Court clarified 
that in these type situations VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew, as if that initial decision was not made.  Rather, VA 
need only ensure the veteran receives or since has received 
VA content-complying notice such that he is not prejudiced.  
See, too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
indicating that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  

In this particular case at hand, the RO readjudicated the 
veteran's claim and sent him an SSOC in July 2005, following 
the VCAA notice compliance action.  This SSOC considered his 
claim in light of the additional evidence that had been 
submitted or otherwise obtained since the initial rating 
decision in question, SOC, and any prior SSOC.  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  His representative submitted a written brief in 
October 2005.  



Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  The Board notes that the veteran 
specifically declined a personal hearing in this matter.  See 
VA Form 9, dated May 22, 2002. 

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant laws and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).



Presumption of soundness/aggravation of pre-existing injury

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2005).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase 
in the underlying severity, does not constitute aggravation 
of the disability.  See Davis v. Principi, 276 F.3d 1341, 
1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2005).



Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), however, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran's claim to reopen 
was received in March 2001, his claim will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001), which will be set forth in the paragraph immediately 
following.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit Court noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

At the time of the October 1943 rating decision in question, 
the evidence of record consisted solely of the veteran's 
service medical records.  The RO denied the claim for service 
connection for residuals of a right sacroiliac injury on the 
basis that the service medical records showed the veteran had 
sustained a low back injury in January 1942 at his civilian 
employment, prior to his second period of service - which was 
not aggravated during his second period of service from 
October 1942 to July 1943.  [The veteran's original claim 
stated that the condition began in 1942].  He did not appeal 
that decision, so it is final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

In March 2001, the veteran sought to reopen the claim of 
entitlement to service connection for residuals of a right 
sacroiliac injury.  He contends that he was injured while on 
active duty in 1943 when he fell from a pole.  He reports 
that he was treated at Fort Monroe Hospital and subsequently 
given a disability discharge in July 1943.  

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration - namely, whether it 
suggest the veteran's preexisting back disability was 
aggravated during his military service.

The evidence received since the October 1943 rating decision 
consists of service medical records (including Army National 
Guard records) for the period August 1940 to June 1974, 
private hospital records dated from March 2001 to February 
2004, and a report of VA examination in September 2001.  

While the additional evidence may be considered "new" in 
that it was not of record at the time of the prior 
determination, for reasons explained below it is not 
"material".  

The additional service medical records are not material 
because they do not show that the preexisting back injury was 
aggravated in service.  The service medical records for the 
veteran's second period of active duty, October 1942 to July 
1943, show that he was transferred from an aid station to 
Fort Monroe Hospital on July 20, 1943.  When asked for a 
history of his condition, he reported injuring his back while 
lifting at work (Hamilton Standard Propeller) in January 
1942.  He reported undergoing treatment for three months with 
slight improvement.  He did not mention any intercurrent 
injury.  In July 1943, he was honorably discharged due to a 
back condition that existed prior to enlistment.  Service 
medical records from his third period of service, August 1950 
to July 1952, include a July 1951 consultation noting a 
history of sciatic pain intermittently since 1942, which the 
veteran believed was more severe lately due to increased 
field work.  The impression was sciatic neuritis resulting 
from the old injury to pyriformis muscle with scarring and 
pressure on the sciatic nerve.  Treatment included several 
injections of the pyriformis.  A September 1951 treatment 
note indicated the veteran was feeling well with considerable 
relief from the injection.  The complete service medical 
records are unremarkable for mention of any intercurrent back 
injury since the 1942 injury.

The private treatment records and the VA examination report 
concern current treatment for and the present severity of the 
back disability, without any indication that the preexisting 
condition was aggravated in service.  The existence of the 
back disability has never been in dispute, and additional 
medical evidence that continues to document such disability 
is merely cumulative.  What was and remains lacking is 
medical evidence of aggravation of the pre-existing 
disability in or due to the veteran's military service.  This 
still is not suggested by the medical evidence he has 
submitted.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  The 
Board notes that at the September 2001 VA examination the 
veteran reported that he hurt his back in service when he 
fell off a telephone pole and hurt it again in 1951 when 
jumping over a brook; however, as noted above, the service 
medical records are negative for any back injury after the 
January 1942 pre-service injury.  The VA examiner did not 
offer an opinion as to whether the veteran's back injury was 
aggravated in service.  

With respect to the veteran's own statements on file in 
support of his claim, these are essentially reiterations of 
similar contentions raised in 1943 and are therefore not new 
and do not serve to reopen the claim.  See Bostain v. West, 
11 Vet. App. 124 (1998); Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  Further, such lay statements as to medical 
matters are not competent and cannot be considered new and 
material as to the question of the relationship of his back 
disability to service.  It is now well-established that a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Moreover, 
in Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

Consequently, because the additionally received evidence is 
not supportive of either the proposition that a back 
disability did not exist prior to service or that the 
pre-existing back disability was aggravated during or due to 
the veteran's military service, the new evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(2001).  So the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
residuals of a right sacroiliac injury is unsuccessful.  The 
recently submitted evidence not being both new and material, 
the claim of service connection for residuals of a right 
sacroiliac injury is not reopened and the benefit sought on 
appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform him of the evidence necessary 
to reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996).  In particular, he should submit competent 
medical evidence relating his back injury to his military 
service.  See 38 U.S.C.A. § 5107(a) [it is the responsibility 
of the claimant to support a claim for VA benefits].  See, 
too, Hickson v. West, 11 Vet. App. 374, 378 (1998) and 
Spalding v. Brown, 10 Vet. App. 6, 11 (1996).  And in the 
absence of new and material evidence to reopen the claim, the 
benefit-of-the- doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
residuals of a right sacroiliac injury is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


